Banke, Chief Judge.
Milt and Diane Kimble appeal an order of the State Court of DeKalb County denying their motion for a new trial in a garnishment proceeding. Held:
Appellants having failed to follow the discretionary appeal procedures required by OCGA § 5-6-35 in such cases, the appeal must be dismissed. McCrary v. City of Atlanta, 158 Ga. App. 406 (280 SE2d 906) (1981).

Appeal dismissed.


Birdsong, P. J., and Sognier, J., concur.

*37Decided July 16, 1986
Rehearing denied July 29, 1986
B. J. Roberts, for appellants.
Bartow Cowden III, for appellee.